TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.03-02-00158-CV


David Pulliam and Adela Pulliam, Appellants

v.

Lori Robinson, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
NO. 3770, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING


	Because appellants David Pulliam and Adela Pulliam have failed to file an appellants'
brief, we will dismiss this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b). 

	The Clerk of this Court filed the clerk's record in this cause on March 25, 2002 and
the reporter's record on April 4.  Thus, appellants' brief was due May 6.  See id. 38.6(a)(2).  By
postcard dated June 3, 2002, the Clerk of this Court notified the parties that the appeal was subject
to dismissal for want of prosecution unless appellants tendered a motion for extension of time by
June 13, reasonably explaining the failure to file a brief.  See id. 38.8(a)(1).  Thus far, appellants
have submitted neither a brief nor a motion for extension of time to file a brief.
	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b).


  
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   August 30, 2002
Do Not Publish